On petition for writ of certiorari to the United States Court of Appeals for the Fourth Circuit.

Per Curiam:

The petition for writ of certiorari is granted. The judgment of the Court of Appeals is reversed and the *907judgment of the District Court reinstated.
John Oeyer Tausig for petitioner. Solicitor General Sobeloff, Assistant Attorney General Burger and Melvin Richter for the United States.
Mr. Justice Reed, Mr. Justice Frankfurter, Mr. Justice Burton, and Mr. Justice Harlan would deny certiorari.